DEBT against the heir of the obligee, who had bound himself and his heirs, and the bill on the file was in debet *204et detinet, but the declaration on the roll was in detinet tantum, and verdict for the plaintiff. Afterwards it was moved that the declaration and the rest of the proceedings might be amended, for it was a neglect of the clerk. Whereupon the clerk was examined and said that he was directed to to do. and that the declaration being against the heir, ought to be in detinet tantum. And as it was proved to have been done consulto, the court would not permit the amendment.
Now Calthrop. Let me have leave to declare on the old bill, which was entered in Michaelmass term last, and this being within three terms, may be done. Otherwise our debt is lost, because the heir has since Michaelmass, aliened all the land he had by descent.
And the court, after deliberation, granted the motion.